DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0004, line 3, “deployed airbag” should be changed to --a deployed airbag--.
In paragraph 0041, line 1, “that” should be deleted.
In paragraph 0041, line 2, “steering” should be changed to --steering wheel--.
In paragraph 0041, line 9, “position” should be changed to --positioned--.
In paragraph 0047, line 3, “an input” should be changed to --input--.
In paragraph 0080, line 3, “steering” should be changed to --steering wheel--.
In paragraph 0082, line 1, “penal” should be changed to --panel--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, “steering” should be changed to --steering wheel--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In line 2, “second layers” should be changed to --second top layers--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  In line 1, “holding” should be changed to --folding--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-11 of copending Application No. 17/409189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the reference application essentially recite the same features recited in said claims of the instant application, albeit with slight differences in wording.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meisner et al. (DE 19911682 A1). Meisner discloses a driver airbag for a vehicle positioned at a rear of a steering wheel 1 and configured to deploy toward a front of the steering wheel while avoiding an obstacle (cover 6, not including flap 7) positioned at a center portion of the steering wheel, the driver airbag comprising: an airbag cushion 8 configured to deploy toward the front of the steering wheel through a space between the obstacle and the steering wheel when gas is injected into the airbag cushion; a gas injection device 9 positioned under the airbag cushion and configured to inject the gas into the airbag cushion through a gas outlet (the gas injection device implicitly includes at least one gas outlet, like the gas outlet(s) 18 on the gas injection device 16); and a diffuser 12 positioned within the airbag cushion, at least partially covering the gas outlet and having an opening 14 formed toward the front of the steering wheel, wherein, when the gas is injected to the diffuser through the gas outlet, the diffuser directs the injected gas to flow toward the opening. The airbag cushion is housed within an airbag housing (e.g., the module housing 2, not including the cover 6) positioned in the rear of the obstacle and having an opening (at 5 – see Fig. 2) facing upward.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meisner et al. (DE 19911682 A1) in view of Von Roden et al. (WO 2020/260364 A1). Meisner teaches the limitations of claim 1, as explained above. Meisner does not teach a display device. Von Roden teaches a display device 46. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a display device as taught by Von Roden on a steering wheel as taught by Meisner in order to display information for the driver and/or to allow the driver to provide input(s) to the vehicle. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Allowable Subject Matter
Claims 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614